PFT Tech., LLC v Wieser (2015 NY Slip Op 04623)





PFT Tech., LLC v Wieser


2015 NY Slip Op 04623


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-07931
 (Index No. 8679/12)

[*1]PFT Technology, LLC, plaintiff/counterclaim defendant-respondent, 
vRobert Wieser, defendant/ counterclaim plaintiff-appellant, et al., additional counterclaim- defendants.


Dorsey & Whitney LLP, New York, N.Y. (Christopher G. Karagheuzoff and Daniel P. Goldberger of counsel), for defendant/counterclaim plaintiff-appellant.
McCarter & English, LLP, New York, N.Y. (Joseph R. Scholz of counsel; William D. Wallach on the brief), for plaintiff/counterclaim defendant-respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of fiduciary duty and for the judicial dissolution of the subject limited liability company, the defendant/counterclaim-plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), dated July 1, 2013, as denied his motion for summary judgment on the fourth counterclaim for reimbursement and advancement of legal expenses.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of a subsequent order of the Supreme Court, Nassau County, dated February 20, 2014, made upon renewal, and this Court's determination of the appeal and cross appeal therefrom (see PFT Technology, LLC v Wieser ,___AD3d___ [Appellate Division Docket No. 2014-03948; decided herewith]).
RIVERA, J.P., DICKERSON, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court